DETAILED ACTION                                
Claims 1-22 are pending in application
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities:  The claim recites the term “dimethylsulfoxyde” which appears to contains a typographical error.  It appears that the term “dimethylsulfoxyde” should be replaced by the word “dimethylsulfoxide”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 19, 20 and 15 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 19 and 20 recite the phrase “within from about”, and “within about”, respectively.  However, the claims are indefinite since it is unclear how the ranges of values can be both within and about at the same time or simultaneously.  That is, the recitation “within from about” and “within about” each suggests conflicting boundaries.  Similarly, claim 15 recites the phrase “within a range of from about” which also is indefinite and suggests conflicting boundaries.  It should be noted that above indefinite phrases are not defined in the specification. The Applicant is requested to note that the Federal Circuit in Amgen, Inc. v. Chugai, 927 F.2d at 1200, 1218 (Fed. Cir. 1991), held that a word of degree can be indefinite when it fails to distinguish the invention over the prior art and does not permit one of ordinary skill to know what activity constitutes infringement.  The recitation “at least about 160,000” has been held indefinite.  Id. at 1203.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-14, 16, 18, 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kaoukhov et al. (US 20080194664 A1) in view of Tamarkin et al. (US 20180064638 A1).
 Claim 1 is drawn to a formulation comprising: a) an avermectin compound or a pharmaceutically acceptable salt thereof; b) a nitroimidazole compound or a pharmaceutically acceptable salt thereof, and c) a macrolide antibiotics compound or a pharmaceutically acceptable salt thereof, and a dermatologically acceptable carrier.
Kaoukhov et al. disclose pharmaceutical/dermatological compositions containing at
least one avermectin compound, e.g., ivermectin and metronidazole (a nitroimidazole compound) or salt, ester or derivative thereof, that are useful for treating afflictions of the skin, especially rosacea (see abstract).  Furthermore, Kaoukhov et al. disclose that conventionally, rosacea is treated orally or topically with antibiotics such as tetracyclines, erythromycin or clindamycin, but also with vitamin A, salicylic acid, anti-fungal agents, steroids, anti-infectious agents such as benzoyl peroxide, or with isotretinoin in severe cases or even with metronidazole (an anti-bacterial agent) (see page 1, [0015]). Also, Kaoukhov et al. disclose that the compositions according their invention are pharmaceutical compositions, and especially dermatological compositions, which may be in any galenical form conventionally used for topical application and especially in the form of aqueous gels, and aqueous or aqueous-alcoholic solutions (see pages 2-3, [0045]). Furthermore, Kaoukhov et al. disclose that propylene glycol can be used in their composition (see page 3, [0049]). Also, Kaoukhov et al. disclose that fatty alcohols such as cetyl alcohol, fatty acids, waxes and gums, in particular silicone gums, may also be used as fatty substances in their composition (see page 3, [0047]). In addition, Kaoukhov et al. disclose that in the compositions according to their invention, the said compound of the avermectin family is present in concentrations of from 0.001% to 10% by weight and preferably from 0.01% to 5% by weight relative to the total weight of the composition (see page 2, [0033]). Also, Kaoukhov et al. disclose that according to a first embodiment of their invention, the subject compositions are useful for formulating medicaments for treating the skin and preferably for treating rosacea, common acne and seborrhoeic dermatitis and particularly preferably for treating rosacea (see page 2, [0043]).
The difference between Applicant’s composition and the composition taught by Kaoukhov et al. is that Kaoukhov et al. do not explicitly disclose that their composition comprises dermatologically acceptable carrier and macrolide antibiotics compound.  
However, Kaoukhov et al. disclose that antibiotics such as erythromycin and clindamycin (macrolide antibiotics compounds) can be used to treat rosacea.
Tamarkin et al. disclose compositions and methods for treating rosacea and acne (see abstract).  Furthermore Tamarkin et al. disclose that specifically, a gel or foam composition having a tetracycline antibiotic and uses thereof for treating rosacea and acne are provided (see abstract). Also, Tamarkin et al. disclose that their method includes administering topically to a surface having the disorder a therapeutic hydrophobic composition comprising a tetracycline antibiotic. In one or more embodiments, the hydrophobic composition comprises a carrier comprising about 60% to about 99% by weight of at least one hydrophobic solvent; at least one viscosity-modifying agent selected from the group consisting of a fatty alcohol, a fatty acid and a wax; and a tetracycline antibiotic (see page 3, [0040]). In addition, Tamarkin et al. disclose that surfactants can be used in their composition (see page 5, [0065] - [0067]); see also page 6, [0077] - [0078]).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Kaoukhov et al. and Tamarkin et al. to prepare a formulation or composition to treat rosacea that comprises an avermectin compound such as ivermectin and a nitroimidazole compound such as metronidazole as taught by Kaoukhov et al., and to include in the composition a macrolide antibiotics compound such as the tetracycline, erythromycin as suggested by Kaoukhov et al., and fatty acid or wax (a dermatologically acceptable carrier) as taught by Kaoukhov et al. and Tamarkin et al., and which have the same utility of treating skin conditions and afflictions, and especially for treating rosacea, based on factors such as the severity of the rosacea or treating skin condition.
One having ordinary skill in the art would have been motivated, in view of Kaoukhov et al. and Tamarkin et al. to prepare a formulation or composition to treat rosacea that comprises an avermectin compound such as ivermectin and a nitroimidazole compound such as metronidazole as taught by Kaoukhov et al., and to include in the composition a macrolide antibiotics compound such as the tetracycline, erythromycin as suggested by Kaoukhov et al., and fatty acid or wax (a dermatologically acceptable carrier) as taught by Kaoukhov et al. and Tamarkin et al., and which have the same utility of treating skin conditions and afflictions, and especially for treating rosacea, based on factors such as the severity of the rosacea or treating skin condition.
It is obvious to use a carrier that comprises a surfactant such as the non-ionic surfactant, PEG 150 distearate (which has good thickening efficiency), especially since Tamarkin et al. disclose that the surfactant PEG 150 distearate can be used in their composition (see page 53, [0578]). Also, it is obvious to use a hydrophobic solvent in percent by weight such as 50% as taught or suggested Tamarkin et al. (see page 10, [0120]), and to also use the fatty acid or wax (i.e.; a dermatologically acceptable carrier) in % by weight such as 10% as taught by Tamarkin et al. (see page 10, [0129] – [0132]). It should be noted that 10% by weight of the dermatologically acceptable carrier (fatty acid or wax) and 50% by weight of solvent equates to the carrier comprising 20% by weight of the solvent (i.e.; (10/50) x 100). In addition, it is obvious to use the solvent, PPG-15 stearyl ether disclosed by Tamarkin et al. (see page 9, [0117]). Also, it is obvious to use an addition tetracycline based on factors such as the severity of the treating skin conditions or rosacea, and especially since Kaoukhov et al. and Tamarkin et al. disclose or suggest that tetracyclines can be used.  

Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kaoukhov et al. and Tamarkin et al. as applied in claim 1 above, and further in view of Dow et al. (EP 2 052 714 B1).
The difference between Applicant’s composition and the composition taught by Kaoukhov et al. and Tamarkin et al. is that Kaoukhov et al. and Tamarkin et al. do not disclose the viscosity of the composition.
Dow et al. disclose composition for treating a skin disorder in a human which include,
for example, acne, inflammatory diseases such as atopic eczema, or rosacea (see page 2, [0001] – [0002]). Furthermore, Dow et al. disclose that their composition can have viscosity of not more than 15,000 cP (centipoise) (see page 3, [0017]). Also, Dow et al. disclose a composition having viscosity at room temperature (20-25°C) of less than 4,000 cP (centipoise) (see page 3, [0017]). That is, Dow et al. disclose or suggest a composition which has a viscosity that is encompassed by the viscosity of Applicant’s claimed composition that is used for treating the same skin disorder, rosacea.
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Kaoukhov et al., Tamarkin et al. and Dow et al. to prepare a formulation or composition with a viscosity as taught or suggested by Dow et al. to treat rosacea that comprises an avermectin compound such as ivermectin and a nitroimidazole compound such as metronidazole as taught by Kaoukhov et al., and to include in the composition a macrolide antibiotics compound such as the tetracycline, erythromycin as suggested by Kaoukhov et al., and fatty acid or wax (a dermatologically acceptable carrier) as taught by Kaoukhov et al. and Tamarkin et al., and which have the same utility of treating skin conditions and afflictions, and especially for treating rosacea, based on factors such as the severity of the rosacea or treating skin condition.
One having ordinary skill in the art would have been motivated, in view of Kaoukhov et al., Tamarkin et al. and Dow et al. to prepare a formulation or composition with a viscosity as taught or suggested by Dow et al. to treat rosacea that comprises an avermectin compound such as ivermectin and a nitroimidazole compound such as metronidazole as taught by Kaoukhov et al., and to include in the composition a macrolide antibiotics compound such as the tetracycline, erythromycin as suggested by Kaoukhov et al., and fatty acid or wax (a dermatologically acceptable carrier) as taught by Kaoukhov et al. and Tamarkin et al., and which have the same utility of treating skin conditions and afflictions, and especially for treating rosacea, based on factors such as the severity of the rosacea or treating skin condition.

Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kaoukhov et al. and Tamarkin et al. as applied in claim 1 above, and further in view of Alam et al. (Iranian Journal of Pharmaceutical Research (2016), 15 (1): 35-52).
The difference between Applicant’s composition and the composition taught by Kaoukhov et al. and Tamarkin et al. is that Kaoukhov et al. and Tamarkin et al. do not disclose the hydrophilic/lipophilic balance (HLB) of the composition.
Alam et al. disclose studies involving the anti-dermatitis potential of nanoemulsion formulation for topical delivery (see abstract and Title). Furthermore, Alam et al. disclose an aspect to be taken into consideration is the selection of surfactants; ideally the hydrophilic lipophilic balance (HLB) value to form the o/w nanoemulsion should be greater than 10. The right blend of low and high HLB surfactants leads to the formation of a stable nanoemulsion formulation
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Kaoukhov et al., Tamarkin et al. and Alam et al. to prepare a formulation or composition such as a stable o/w nanoemulsion with an HLB of greater than 10 such as by using a surfactant with a HLB value of greater than 10 as taught or suggested by Alam et al. to treat rosacea that comprises an avermectin compound such as ivermectin and a nitroimidazole compound such as metronidazole as taught by Kaoukhov et al., and to include in the composition a macrolide antibiotics compound such as the tetracycline, erythromycin as suggested by Kaoukhov et al., and fatty acid or wax (a dermatologically acceptable carrier) as taught by Kaoukhov et al. and Tamarkin et al., and which have the same utility of treating skin conditions and afflictions, and especially for treating rosacea, based on factors such as the severity of the rosacea or treating skin condition.
One having ordinary skill in the art would have been motivated, at the time of the effective filing date, in view of Kaoukhov et al., Tamarkin et al. and Alam et al. to prepare a formulation or composition such as a stable o/w nanoemulsion with an HLB of greater than 10 such as by using a surfactant with a HLB value of greater than 10 as taught or suggested by Alam et al. to treat rosacea that comprises an avermectin compound such as ivermectin and a nitroimidazole compound such as metronidazole as taught by Kaoukhov et al., and to include in the composition a macrolide antibiotics compound such as the tetracycline, erythromycin as suggested by Kaoukhov et al., and fatty acid or wax (a dermatologically acceptable carrier) as taught by Kaoukhov et al. and Tamarkin et al., and which have the same utility of treating skin conditions and afflictions, and especially for treating rosacea, based on factors such as the severity of the rosacea or treating skin condition.

Claims 19, 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kaoukhov et al. and Tamarkin et al. as applied in claims 1 and 18 above, and further in view of The Dermatologist; May, 2014.
The difference between Applicant’s method and the method taught by Kaoukhov et al. and Tamarkin et al. is that Kaoukhov et al. and Tamarkin et al. do not disclose that the composition is rinsed off in 30 minutes after application.
The Dermatologist discloses a composition comprising Mirvaso (brimonidine) for the treatment of rosacea (see page 1 of 9, 1st paragraph). Furthermore, The Dermatologist discloses that the composition was effective as early as 30 minutes after the application on day 1 (see page 3 of 9, results, 1st paragraph).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Kaoukhov et al., Tamarkin et al. and The Dermatologist to treat rosacea in a patient comprising administering the formulation or composition taught or suggested by Kaoukhov et al. and Tamarkin et al. to said patient such as applying it topically and to wash or rinse off the composition after 30 minutes of application, especially since The Dermatologist discloses or suggests that the treatment of rosacea can be effective as early as 30 minutes after the application, and also since one of ordinary would expect that treatment of the same said rosacea with the formulation or composition taught or suggested by Kaoukhov et al. and Tamarkin et al. would be effective after a similar time of application as taught by The Dermatologist.
One having ordinary skill in the art would have been motivated, at the time of the effective filing date, in view of Kaoukhov et al., Tamarkin et al. and The Dermatologist to treat rosacea in a patient comprising administering the formulation or composition taught or suggested by Kaoukhov et al. and Tamarkin et al. to said patient such as applying it topically and to wash or rinse off the composition after 30 minutes of application, especially since The Dermatologist discloses or suggests that the treatment of rosacea can be effective as early as 30 minutes after the application, and also since one of ordinary would expect that treatment of the same said rosacea with the formulation or composition taught or suggested by Kaoukhov et al. and Tamarkin et al. would be effective after a similar time of application as taught by The Dermatologist.

Claim 21 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kaoukhov et al. and Tamarkin et al. as applied in claim 1 above, and further in view of Lipozencic et al. (Clinics in Dermatology (2011) 29, 157-161). 
The difference between Applicant’s method and the method taught by Kaoukhov et al. and Tamarkin et al. is that Kaoukhov et al. and Tamarkin et al. do not disclose treating the skin disorder is peri-oral dermatitis, per se.
Lipozencic et al. disclose that perioral dermatitis is a relatively common inflammatory disorder of facial skin, often appearing in patients with rosacea, but with less inflammation (see abstract). Furthermore, Lipozencic et al. disclose that treatment of perioral dermatitis may include topical metronidazole as for rosacea (once or twice daily), topical erythromycin, clindamycin, or tetracycline (see abstract). 
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Kaoukhov et al., Tamarkin et al. and Lipozencic et al. to treat the dermatitis, peri-oral dermatitis in a patient comprising administering the formulation or composition taught or suggested by Kaoukhov et al. and Tamarkin et al. to said patient, especially since Kaoukhov et al. and Tamarkin et al. disclose or suggest that the said composition can treat dermatitis, and Lipozencic et al. disclose that erythromycin (a macrolide antibiotic) also treats rosacea and metronidazole (a nitroimidazole compound) which are the same compounds taught by Kaoukhov et al., can treat peri-oral dermatitis.
One having ordinary skill in the art would have been motivated, at the time of the effective filing date, in view of Kaoukhov et al., Tamarkin et al. and Cleveland Clinic in view of Kaoukhov et al., Tamarkin et al. and Lipozencic et al. to treat the dermatitis, peri-oral dermatitis in a patient comprising administering the formulation or composition taught or suggested by Kaoukhov et al. and Tamarkin et al. to said patient, especially since Kaoukhov et al. and Tamarkin et al. disclose or suggest that the said composition can treat dermatitis, and Lipozencic et al. disclose that erythromycin (a macrolide antibiotic) also treats rosacea and metronidazole (a nitroimidazole compound) which are the same compounds taught by Kaoukhov et al., can treat peri-oral dermatitis.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        
/MICHAEL C HENRY/Examiner, Art Unit 1623